Title: From George Washington to Colonel Richard Butler, 24 June 1779
From: Washington, George
To: Butler, Richard


        
          Sir,
          Head Quarters New Windsor June 24th 1779
        
        I have received your two favours of the 22d and 23d—I am obliged to you for your observations on the country and on the movements you conceive it possible for the enemy to make.
        My letter of the 21st contained general directions for your conduct in case of a movement against the forts, which is the main object of your present disposition. Your own judgment must point out to you the particular measures it will be proper to take in the variety of operations with which the enemy may attempt their reduction. With respect to any enterprises against them, if you find a good opportunity to strike some little stroke you have my permission to improve it. I would wish you to be cautious to prevent desertion, by employing as much as possible your most trusty men in the parties advanced nearest the enemy. I know it is difficult to discriminate but it may be done in some degree without appearing to do it.
        I approve the proposal for erecting a be[a]con; you will give notice to General Putnam & General McDougall.
        You may have as many tents brought down as you think absolutely necessary; but as they will be an incumbrance and somewhat in danger in case of action, you will have as few as possible. I shall direct a boat to be sent you. I shall endeavour to have you as well supplied with rum as our stock will permit—Doctor Cockran shall be directed to furnish surgeons.
        
        I think I desired you in my last to give instant intelligence to General Putnam in the Clove and General McDougall at West Point of the movements of the enemy.
        General Smallwood with his brigade was to march this morning, to the Forest of Deane—You will communicate & cooperate with him— and agree upon the piquets to be furnished to prevent an unnecessary number of Men being sent on duty. I am with regard D. Sir Yr Most Obedt servt.
      